260 P.3d 820 (2011)
245 Or. App. 33
STATE of Oregon, Plaintiff-Respondent,
v.
Leonard Lloyd REINKE, Defendant-Appellant.
090130185; A144138.
Court of Appeals of Oregon.
Submitted July 1, 2011.
Decided August 10, 2011.
Peter Gartlan, Chief Defender, and Ernest G. Lannet, Chief Deputy Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Inge D. Wells, Senior Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and BREWER, Chief Judge, and ARMSTRONG, Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for, inter alia, second-degree kidnapping (Count 15). ORS 163.225. A recitation of the facts would not benefit the bench, the bar, or the public. It is sufficient to note that the trial court sentenced defendant as a dangerous offender, see ORS 161.725; ORS 161.737, to 280 months' imprisonment. On appeal, defendant contends that the trial court's sentence on Count 15 was legally erroneous because (1) the sentence did not include both a determinate and indeterminate term of incarceration and (2) the state's notice that it would be seeking a dangerous offender sentence was insufficient because the "Oregon Constitution requires that all essential or material elements of a crime be found by a grand jury and pleaded in an indictment." With regard to defendant's first contention, the state concedes that the trial court's "sentence is erroneous." We agree and accept the state's concession. See *821 State v. Isom, 201 Or.App. 687, 690, 120 P.3d 912 (2005) ("[A] correct sentence for a dangerous offender contains both a determinate mandatory minimum term of incarceration and an indeterminate maximum term, not to exceed 30 years."). With regard to defendant's second contention, we reject his constitutional arguments for the same reasons stated in State v. Sanchez, 238 Or.App. 259, 242 P.3d 692 (2010), rev. den., 349 Or. 654, 249 P.3d 543 (2011).
Reversed and remanded for resentencing; otherwise affirmed.